DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10, 13-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
The drawings are objected to because drawing subsequent to Figure 1a are missing any reference numerals for identification of elements, aspects or features. For example, there is no cogent explanation of Figure 2 provided with reference numerals such that Figure 2 and the illustrated steps or images may be understood with the reference numerals. Therefore, it is required to introduce reference numerals into the Figures to identify the elements or features of the drawings for exposition. The specification must be correspondingly amended without the addition of new matter to delineate the features or elements of the Figures referenced by the (added) reference numerals. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is in claim rather than narrative prose form.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
No claims are interpreted as means-plus-function claims. For example, a pattern conversion unit is a defined physical element to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over High-speed 3D shape measurement using the optimized composite fringe patterns and stereo-assisted structured light system by Yin et. al. from the IDS of 10/29/2021, hereinafter referred to as High-speed 3D shape measurement NPL, in view of Keh (US 2017/0084044).

Regarding claim 1, High-speed 3D shape measurement NPL discloses a system for 3D imaging of an object, (Abstract, system for shape/depth recovery of an object) the system comprising: a projection unit; (page 2422, DLP projection system is the same) said projection unit comprising a light source and a projector; (page 2423, projector includes a DMD for pattern generation, which presumes a light source to provide light to the DMD for pattern generation) and at least two projection unit cameras, (page 2423, dual camera system) said cameras being positioned on a same side of said projector; (page 2423, both camera positioned to one side of projector, shown Figure 10b) wherein said projection unit projects sinusoidal fringe patterns onto the object (page 2423, projector projects sinusoidal fringe pattern onto object, pattern shown Figure 10b) and the cameras capture, point by point; fringe patterns deformed by the object, (page 2421, description of Figure 7, cameras capture point by point fringe patterns on object) depth information being encoded into the phase of the deformed fringe patterns, (page 2414, deformed fringe pattern contains depth information of object) and the object being recovered by phase demodulation and reconstruction. (page 2412, object recovered by phase unwrapping, and correlation between the two images of the two cameras-see page 2426, L-R image check)
High-speed 3D shape measurement NPL fails to disclose alternatively capturing [images].
However, in the area of depth recovery with two cameras, Keh teaches alternatively capturing [images]. (paragraphs 0148 and 0149, illustrated Figure 16C, the two cameras for depth generation are clocked alternately, such that images are alternatively captured by the cameras)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the alternative depth camera clocking of Keh to the depth cameras of High-speed 3D shape measurement NPL because Keh teaches to use its alternative clock scheme provides for motion recognition in a subject area, and the efficiency of image processing may be improved, (paragraph 0204) and further that the teaching may be applied to projector electronic devices. (paragraph 0042)
Regarding claim 3, High-speed 3D shape measurement NPL discloses wherein said cameras have an imaging speed of at least 2k frames/second. (page 2423, 5000 frames/second)
High-speed 3D shape measurement NPL fails to identically disclose an image resolution at least 1000x800 pixels.
However, High-speed 3D shape measurement NPL discloses a resolution of 1024x768, which is functionally in the same range, thus functionally teaching the recited, and is merely a change in size, which courts have found to be totemic of obviousness. See MPEP 2144.04 IV. A.Changes in Size/Proportion
Regarding claim 5, High-speed 3D shape measurement NPL discloses wherein said projection unit comprises a spatial light modulator, and said spatial light modulator is one of: a digital micromirror device, a liquid crystal display and a binary fringe mask with a motorized translation stage. (page 2422, projector uses DMD which is digital micromirror device)
Regarding claim 11, High-speed 3D shape measurement NPL discloses a method for 3D imaging of an object, (Abstract, technique system for shape/depth recovery of an object) comprising: projecting sinusoidal fringe patterns onto the object using a projecting unit (page 2423, projector projects sinusoidal fringe pattern onto object, pattern shown Figure 10b) and capturing fringe patterns deformed by the object, by at least a first camera and a second camera, (page 2423, shown Figure 10b, cameras capture fringe patterns on object) and recovering a 3D image of the object pixel by pixel from mutually incomplete images provided by the first camera and the second camera, (pages 2416 and 2420, 3D images recovered from pixel image per pixel, phase unwrapping results in phase ambiguities at 2π or π, and are thus mutually incomplete images, with the two images being used together to fix the phase) by locating a point in images of the second camera that matches a selected pixel of the first camera; (shown and described Figure 7, pixels of left/right images are matched) determining estimated 3D coordinates and wrapped phase based on calibration of the cameras, (pages 2423/2424, 3D estimates and wrapped phase obtained from baseline calibrated cameras) determining an horizontal coordinate on the plane of a projector of the projecting unit based on calibration of the projector, (page 2423, shown Figure 10b, the projector is calibrated on a horizontal plane with the cameras to calibrate the baseline of the projector and cameras, thus the projector and cameras have a horizontal coordinate in the plane) and using a wrapped phase value to recover a 3D point of 3D coordinates (x, y, z). (page 2428, wrapped phase unwrapped to obtain 3D representation of object)
High-speed 3D shape measurement NPL fails to disclose alternatively capturing the fringe patterns with the first and second cameras.
However, as per above, Keh teaches alternatively capturing [images], which when applied to High-speed 3D shape measurement NPL are the fringe patterns. (paragraphs 0148 and 0149, illustrated Figure 16C, the two cameras for depth generation are clocked alternately, such that images are alternatively captured by the cameras)
To any extent is could be argued that High-speed 3D shape measurement NPL fails to disclose mutually incomplete images provided by the first camera and the second camera, Keh teaches that the two cameras may capture different portions of a region of interest, (for example, paragraph 0175) thereby teaching the recited.
Same rationale for combining and motivation as for claim 1 above.
Regarding claim 17, High-speed 3D shape measurement NPL discloses positioning the cameras on a same side of the projector. (page 2323, two cameras positioned on same side of projector-see Figure 10b)
Regarding claim 18, High-speed 3D shape measurement NPL discloses wherein the projection unit comprises a light source, (page 2423, projector includes a DMD for pattern generation, which presumes a light source to provide light to the DMD for pattern generation)  a spatial light modulator, (page 2423, projector includes a DMD for pattern generation, which is a species of spatial light modulator ) and a pattern conversion unit, (page 2423, projector includes a DMD for pattern generation, which functions as a pattern conversion unit, that is to say, the SLM and the PCU are the same element) the spatial light modulator generating sinusoidal fringes from beams from the light source using pre-defined binary patterns, (page 2423, DMD generates sinusoidal fringes) and the pattern conversion unit converting the binary patterns to grayscale fringes; (page 2423, DMD generates grayscale fringes) the cameras capturing deformed structured images; (page 2421, description of Figure 7, cameras capture deformed patterns on object) depth information being encoded into the phase of the deformed images, (page 2414, deformed fringe pattern contains depth information of object) and the object being recovered by phase demodulation and reconstruction. (page 2412, object recovered by phase unwrapping, and correlation between the two images of the two cameras-see page 2426, L-R image check)
High-speed 3D shape measurement NPL fails to disclose alternatively capturing [images].
However, in the area of depth recovery with two cameras, Keh teaches alternatively capturing [images]. (paragraphs 0148 and 0149, illustrated Figure 16C, the two cameras for depth generation are clocked alternately, such that images are alternatively captured by the cameras)
Same rationale for combining and motivation as for claim 1 above.

Claims 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over High-speed 3D shape measurement NPL in view of Keh, in yet further view of Real-time high-speed three-dimensional surface imaging using band-limited illumination profilometry with a CoaXPress interface by Jiang et. al. from the IDS of 10/29/2021, hereinafter referred to as Real-time high-speed three-dimensional surface imaging NPL.

Regarding claim 2, High-speed 3D shape measurement NPL and Keh fail to disclose the recited; however, Real-time high-speed three-dimensional surface imaging NPL teaches wherein said light source is a high-coherent light source of a power of at least 50 mW. (page 964, laser with specified wavelength is light source and is coherent, and is at 200 mW, which is greater than 50mW)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a coherent light source of adequate power as recited, because it was well known by those of skill in the art to use coherent light sources such as lasers for fringe pattern generation. 
Regarding claim 6, High-speed 3D shape measurement NPL and Keh fail to disclose the recited; however, Real-time high-speed three-dimensional surface imaging NPL teaches wherein said projection unit comprises a pattern conversion unit, and said pattern conversion unit comprises a 4f imaging system and a low-pass filter. (page 965, pattern conversion unit is a 4f imagining system with a pinhole filter)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a 4f imaging system with pinhole filter as recited, because it was well known by those of skill in the art to use a 4f imaging system with a filter as a pattern conversion element in an optical system. 
Regarding claim 7, High-speed 3D shape measurement NPL and Keh fail to disclose the recited; however, Real-time high-speed three-dimensional surface imaging NPL teaches wherein said projection unit comprises a pattern conversion unit, and said pattern conversion unit comprises a 4f imaging system and a low-pass filter, (page 965, pattern conversion unit is a 4f imagining system with a pinhole filter) and a diameter of the low pass filter being selected in a range between 150 µm and 300 µm. (page 965, pinhole diameter is 150 µm)
Real-time high-speed three-dimensional surface imaging NPL fails to identically specify a ratio between a focal length of a first lens and a focal length of a second lens of the 4f imaging system being selected in a range between 0.75 and 1.5; however, Real-time high-speed three-dimensional surface imaging NPL specifies a pinhole diameter of 150 µm and first and second lenses, (page 965, lenses L3 and L4) thus to effect the 150 µm diameter, the filter equation requires a ratio between a focal length of a first lens and a focal length of a second lens in a range between 0.75 and 1.5, thus Real-time high-speed three-dimensional surface imaging NPL teaches a ratio between a focal length of a first lens and a focal length of a second lens of the 4f imaging system being selected in a range between 0.75 and 1.5.
Same rationale for combining and motivation as for claim 6 above.
Regarding claim 8, High-speed 3D shape measurement NPL and Keh fail to disclose the recited; however, Real-time high-speed three-dimensional surface imaging NPL teaches wherein said projection unit comprises a pattern conversion unit, and said pattern conversion unit comprises a 4f imaging system and a low-pass filter, said low pass filter being one of: a pinhole and a slit. (page 965, pattern conversion unit is a 4f imagining system with a pinhole filter)
Same rationale for combining and motivation as for claim 6 above.
Regarding claim 9, High-speed 3D shape measurement NPL and Keh fail to disclose the recited; however, Real-time high-speed three-dimensional surface imaging NPL teaches wherein said projection unit comprises a pattern conversion unit, and said pattern conversion unit comprises a 4f imaging system and a low-pass filter, said low pass filter being one a pinhole. (page 965, pattern conversion unit is a 4f imagining system with a pinhole filter)
Real-time high-speed three-dimensional surface imaging NPL fails to identically specify said pinhole having a minimal diameter determined by: D = λ f1/pf, where p is a period of the fringes and f1 is a focal length of a first lens of the 4f imaging system; however, equation D = λ f1/pf is the definition of a diameter of a pinhole filter such that specifying a pinhole filter necessarily teaches these features such that Real-time high-speed three-dimensional surface imaging NPL teaches said pinhole having a minimal diameter determined by: D = λ f1/pf, where p is a period of the fringes and f1 is a focal length of a first lens of the 4f imaging system.
Same rationale for combining and motivation as for claim 6 above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over High-speed 3D shape measurement NPL in view of Keh, in yet further view of De Boer (US 201/0157715).

Regarding claim 4, High-speed 3D shape measurement NPL discloses wherein said projection unit comprises a spatial light modulator, (page 2422, projector uses DMD which is an example of spatial light modulator) and said spatial light modulator has a refreshing rate of at least 4 kHz. (page 2423, DMD operates at 20 kHz)	
High-speed 3D shape measurement NPL fails to identically disclose on board memory of at least 1 MB.
However, De Boer teaches a DMD board has memory of 32Gbit, which exceeds 1MB, thus teaching board memory of at least 1 MB.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have a board memory for the DMD and matching the DMD operation, because it is well known to those of skill in the art to have an operation board with board memory matching the DMD for DMD operation prior to the effective filing date.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over High-speed 3D shape measurement NPL in view of Keh, in yet further view of Novel method for structured light system calibration by Zhang et. al. from the IDS of 10/29/2021, hereinafter referred to as Light system calibration NPL.

Regarding claim 12, High-speed 3D shape measurement NPL and Keh fail to disclose the recited; however, Light system calibration NPL teaches calibrating the first and second cameras and the projecting optics, (Section 2.1, calibrating cameras with optics) and recovering 3D information using a coordinate-based method, wherein, to the point on the object with the 3D coordinates (x, y, z) correspond two independent coordinates, (u, v) for the cameras (Section 2.1, (u, v) calibrated for camera in 3D global x, y, z system)  and (u", v") for the projector. (Section 2.3, projector calibrated analogous to camera, resulting in (u", v") for the projector)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to calibrate the optical system elements respective to each other and a global coordinate system, because it is well known to those of skill in the art to calibrate elements in an optical system for operation and image rectification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheng (US 2019/0303704) may be considered for side camera positioning.
Arden (US 2018/0106593) may be considered for side camera positioning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485     

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485  
September 30, 2022